Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-21 are pending.
Claims 1, 4, 8, 17, and 20 are amended. 

Response to Arguments
It is noted that the interview summary seems to be a form paragraph.  As previously reported in the Examiner’s Interview Summary of January 8, 2021, the parties discussed the claims as presented in interview agenda in view of US Pat. No. 10320734 to Mishra et al. The Examiner asserted that the proposed amendment to the claim still seemed to be taught by Mishra et al. relying on, for example, the indications that an additional user is participating in the discovery service as depicted Fig. 10. Applicant's representative discussed differences between the cited art and certain disclosed embodiments, including in Fig. 7 of the instant application. While the parties discussed various amendment concepts, the Examiner did not agree that any particular concept discussed (or the concept presented in the pending claims) would distinguish the claims of the instant application from the applied art. 
Applicant’s arguments with regards to the rejection under 35 USC § 102 and 103, have been fully considered but are moot insofar as the new ground of rejection was not applied against the newly amended claims and are otherwise not persuasive. Applicant argues that U.S. Pat. No. 10,320,734 to Mishra does not disclose at least “while providing the friend of the participant with access to the portion of the set of information and when representing an additional user of the social networking system to the friend within an interface of the social networking system: including a discovery service interface affordance in a representation of the additional user when the additional 
Claim Objections
Claim 4 is objected to because of the following informalities:  the amendments removed the necessary “or” from the claim.  Appropriate correction is required.

Claim Interpretation
It is noted that the independent claims require that including “a discovery service interface affordance in a representation of the additional user when the additional user is participating in the discovery service” and omitting “the discovery service interface affordance when the additional user is not participating in the discovery service”.  In that regard, as the claims recite functions related to “the additional user” both participating and not participating in the discovery service

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination recite well-understood, routine, and conventional activity, and are merely being used to apply the abstract idea to a technological environment. The use of generic computer technology to make matches based on suggestions from others is also well known at the time of filing, including the use of specific applications and the use of persons interacting with applications. See “wingmanapp.com” and “This Woman Found the Job of Her Dreams While Looking for Love” by Carime Lane. In view of those references, the use of the generic computer technology to allow people to interact in a manner in keeping with the “Shared information based matchmaking” recited in the claims was well known at the time of filing. Accordingly, claim 1 is ineligible.

Dependent claims 2-10, 12-16, 18, 19 and 21 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2 recites “receiving a recommendation regarding the set of information from the friend via the recommendation interface,” claim 3 recites “the discovery service of the social networking system comprises a dating service,” claim 4 recites “the set of information comprises at least one of: a dating profile of the participant; a representation of at least one additional participant in the dating service of the social networking system; or a visual indicator within an interface of the social networking system that visually indicates, when representing an additional user of the social networking system within the social networking system, whether the additional user is also participating in the dating service of the social networking system,” claim 5 recites “the set of information comprises a dating profile of the participant; and the recommendation interface comprises at least one interface element that enables the friend of the participant to recommend at least one change to the dating profile to the participant,” claim 6 recites “the interface element comprises an editing interface that enables the friend to edit the dating profile of the participant,” claim 7 recites “the set of information comprises a representation of at least one additional participant in the dating service of the social networking system; providing the friend with access to at least a portion of the set of information via the recommendation interface comprises presenting the representation of the additional participant to the friend via the recommendation interface; and the recommendation interface comprises an interface element that enables the friend to recommend the additional participant to the participant as a potential connection,” claim 8 recites “the set of information comprises at least one visual indicator within an interface of the social networking system that visually indicates, when representing an additional user of the social 
Dependent claims 2-10, 12-16, 18, 19 and 21 further recite the additional elements “at least one visual indicator within an interface” and “an editing interface”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claims 2-10, 12-16, 18, 19 and 21 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,320,734 to Mishra et al.
With regards to claims 1, 17, and 20, Mishra et al. teaches:
a computer-readable medium comprising: computer-readable instructions that, when executed by at least one processor of a computing system, cause the computing system to (col. 9, line 4, through col. 10, lines 40):
receiving, from a participant in a discovery service provided by a social networking system, the social networking system comprising a computing platform that manages social connections between users of the computing platform (where the system includes the applications that may be integrated on Facebook, col. 3, lines 52-63, “In some embodiments, an online matching service provides an application on one or more social networks, such as for Facebook (e.g., a Facebook application, which provides an integrated application available for users of the Facebook social network platform, as further described at http://developers.facebook.com/docs/guides/canvas/), Google+, LinkedIn, and/or other social networks.”), a request for a friend of the participant to assist the participant in making connections with other participants of the discovery service (col. 3, line 63, through col. 4, line 9, “For example, a subscriber of an online matching service can utilize such an application integrated on a social network to select one or more of their friends on the social network for sharing their matches generated by the online matching service's matching engine. Their friends can then, for example, provide feedback and/or other input to the user regarding such shared matches to the subscriber. Using this approach, their friends would not need to log into the online matching service or themselves be subscribers to the online matching service in order to receive shared matches and/or to provide their input regarding such shared matches.”), the friend of the participant comprising a user of the social networking system with whom the participant 
identifying at least one set of information that is associated with the discovery service and that is designated as private to the participant (col. 4, lines 8-12, “This approach also allows the subscriber to maintain privacy over their participation on the online matching service by sharing only selected information with selected friends on the social network.”; col. 5, lines 8-20, “Also, many users of online matching services generally want to maintain a great degree of privacy regarding their participation on such online matching services. Accordingly, various social matching techniques described herein allows such user to manage and control various privacy and access settings to restrict access to information related to the user's participation on the online matching service, including, for example, their user profile and suggested matches, while allowing selected friends or connections of other social networks to have user desired access to certain information related to the user's participation on the online matching service.”); 
providing the friend of the participant with access to at least a portion of the set of information via a recommendation interface that enables the friend of the participant to make recommendations to the participant regarding the portion of the set of information to assist the participant in making connections with other participants of the discovery service (col. 5, lines 11-24, “Accordingly, various social matching techniques described herein allows such user to manage and control various privacy and access settings to restrict access to information related to the user's participation on the online matching service, including, for example, their user profile and suggested 
while providing the friend of the participant with access to the portion of the set of information and when representing an additional user of the social networking system to the friend within an interface of the social networking system (column 7, lines 48-65, “FIG. 9 is a functional screen diagram for social matching in accordance with some embodiments. As shown, another screen shot of the Facebook app for the online matching service includes a listing of the shared matches that the Facebook user has been pinged for requested social matching feedback input and, specifically, includes a “Review” button to view each the shared matches and to provide such requested social matching feedback input.”): 
including a discovery service interface affordance in a representation of the additional user when the additional user is participating in the discovery service (Fig. 9, eH logo and new matches to review; Fig. 10, representation of additional user); and 
omitting the discovery service interface affordance when the additional user is not participating in the discovery service (where no non-matches are presented in Fig. 9),
and at least one physical processor that executes the receiving module, the identifying module, and the providing module (col. 9, line 4, through col. 10, lines 40).  

With regards to claims 2 and 18, Mishra et al. teaches:
receiving a recommendation regarding the set of information from the friend via the recommendation interface (col. 5, lines 20-25, “In some embodiments, a user selects which friends 

With regards to claim 3, Mishra et al. teaches: the discovery service of the social networking system comprises a dating service of the social networking system (col. 1, lines 12-21, col. 2, lines 30-49, “Matching services (e.g., online dating services or Internet dating services) generally refer to matching platforms and network services that allow individuals, couples, and groups to contact and communicate with each other over the Internet.”).

With regards to claim 4, Mishra et al. teaches the set of information comprises at least one of: 
a dating profile of the participant (col. 4, lines 54-59, “For example, a first circle of friends can provide input to the user's profiles, a second (e.g., larger) circle of friends can view the user's profile, and a third (e.g., even larger) circle of friends can view the user's matches (e.g., suggested matches generated by a match generation engine of the online matching service).”); [or]
a representation of at least one additional participant in the dating service of the social networking system (col. 4, lines 54-59, “For example, a first circle of friends can provide input to the user's profiles, a second (e.g., larger) circle of friends can view the user's profile, and a third (e.g., even larger) circle of friends can view the user's matches (e.g., suggested matches generated by a match generation engine of the online matching service).”).

With regards to claim 5, Mishra et al. teaches: the set of information comprises a dating profile of the participant (col. 4, lines 54-59, “For example, a first circle of friends can provide input to the user's profiles, a second (e.g., larger) circle of friends can view the user's profile, and a third 
the recommendation interface comprises at least one interface element that enables the friend of the participant to recommend at least one change to the dating profile to the participant (col. 5, lines 20-25, “In some embodiments, a user selects which friends can provide input to the user's profile for an online matching service (e.g., read/view, write/edit, comment, and/or other levels of access).”).

With regards to claim 6, Mishra et al. teaches: the interface element comprises an editing interface that enables the friend to edit the dating profile of the participant (col. 5, lines 20-25, “In some embodiments, a user selects which friends can provide input to the user's profile for an online matching service (e.g., read/view, write/edit, comment, and/or other levels of access).”).

With regards to claim 7, Mishra et al. teaches: 
the set of information comprises a representation of at least one additional participant in the dating service of the social networking system (col. 4, lines 54-59, “For example, a first circle of friends can provide input to the user's profiles, a second (e.g., larger) circle of friends can view the user's profile, and a third (e.g., even larger) circle of friends can view the user's matches (e.g., suggested matches generated by a match generation engine of the online matching service).”); 
providing the friend with access to at least a portion of the set of information via the recommendation interface comprises presenting the representation of the additional participant to the friend via the recommendation interface (col. 5, lines 40-52, “The user can then view each of the one or more matches. In some embodiments, social matching includes displaying to the user whether they have any friends or connections in common with a given suggested match (e.g., based 
the recommendation interface comprises an interface element that enables the friend to recommend the additional participant to the participant as a potential connection (col. 5, lines 40-52, “The user can then view each of the one or more matches. In some embodiments, social matching includes displaying to the user whether they have any friends or connections in common with a given suggested match (e.g., based on social graphs imported from one or more other social networks). In some embodiments, the user can view the common friends or connections. In some embodiments, the user can ping a common friend or connection for input regarding the suggested match. In some embodiments, both the user and the suggested match must agree to allow either person to view common friends or connections and/or to ping common friends and/or connections (e.g., for a friend-imonial or a date-imonial or other input request).”).

With regards to claim 8, Mishra et al. teaches: 
the recommendation interface comprises an interface element that enables the friend to recommend the additional user to the participant as a potential connection when the interface of the social networking system visually indicates that the additional user is also participating in the dating service of the social networking system (Fig. 6 and col. 4, lines 13-50, col. 5, lines 40-52, “In some embodiments, the user can ping a common friend or connection for input regarding the suggested match. In some embodiments, both the user and the suggested match must agree to allow either 

With regards to claim 9, Mishra et al. teaches: 
presenting the request for the friend of the participant to assist the participant in making connections with other participants of the discovery service to the friend of the participant (col. 5, lines 40-52, “The user can then view each of the one or more matches. In some embodiments, social matching includes displaying to the user whether they have any friends or connections in common with a given suggested match (e.g., based on social graphs imported from one or more other social networks). In some embodiments, the user can view the common friends or connections. In some embodiments, the user can ping a common friend or connection for input regarding the suggested match. In some embodiments, both the user and the suggested match must agree to allow either person to view common friends or connections and/or to ping common friends and/or connections (e.g., for a friend-imonial or a date-imonial or other input request).”); and 
acquiring, from the friend of the participant, an approval of the request (col. 5, lines 1-7, “Accordingly, social matching techniques described herein allow a user of an online matching service to socialize their matches with a select group of the user's friends (e.g., a ping my friends feature for an online matching service). The user's friends can then provide their input regarding the matches (e.g., assist as a date picker or advise the user regarding potential dates or introductions).”); and 


With regards to claim 14, Mishra et al. teaches: recommending at least one user of the social networking system to the participant as a potential source of recommendations (Figs. 3, 5, and 11, col. 7, lines 31-37, “FIG. 5 is a functional screen diagram for social matching in accordance with some embodiments. As shown, a screen shot of a friends selection input screen of the online social matching service is provided that allows a subscriber to select which of the subscriber's friends on Facebook to invite to view/check out a selected match as similarly described above.”).

With regards to claim 15, Mishra et al. teaches: recommending the at least one user of the social networking system to the participant is based on at least one of: previous experience of the user in making recommendations to assist participants of the discovery service in making 

With regards to claim 16, Mishra et al. teaches: 
receiving, from the participant in the discovery service of the social networking system, an additional request for at least one additional friend of the participant to assist the participant in making connections with other participants of the discovery service (col. 5, lines 38-56, “In some embodiments, social matching includes displaying to the user whether they have any friends or connections in common with a given suggested match (e.g., based on social graphs imported from one or more other social networks).”); and 
while providing the friend of the participant with access to the set of information via the recommendation interface, providing the additional friend of the participant with access to the set of information via an additional recommendation interface that enables the additional friend of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. as applied to claims 1 and 17 above, and further in view of U.S. Patent Application Publication No. 2014/0043426 to Bicanic et al.

This part of Bicanic et al. is applicable to the system of modified Mishra et al. as they both share characteristics and capabilities, namely, they are directed to making dating matches for personal relationships. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching compatible persons for relationships as disclosed by modified Mishra et al. to include the exclusion of friends as taught by Bicanic et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mishra et al. in order to lower the possibilities of suggestion connections with inappropriate users that are already known to the user (see paragraphs [0002], [0009] and [0044] of Bicanic et al.).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. as applied to claims 1 above, and further in view of U.S. Patent Application Publication No. 2014/0280140 to Ling et al.
With regards to claim 12, Mishra et al. teaches providing a user a variety of privacy controls with regards to friends, but fails to explicitly teach preventing the friend from making more than a 
This part of Ling et al. is applicable to the system of modified Mishra et al. as they both share characteristics and capabilities, namely, they are directed to recommendations to a user of a computer system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching compatible persons for relationships as disclosed by modified Mishra et al. to include the limited number of recommendations as taught by Ling et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mishra et al. in order to provide a variety in the recommendations presented to a user (see paragraph [0050] of Ling et al.).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. as applied to claims 1 above, and further in view of U.S. Patent No. 7,085,806 to Shapira.
With regards to claim 13, Mishra et al. teaches providing connected users the opportunity to participate in matchmaking, but fails to explicitly teach that the friend may be a relative of the participant. However, Shapira teaches the friend may be a relative of the participant (col. 1, line 66, through col. 2 , line 11, “An embodiment of the invention provides the matchmaker with a way to 
This part of Shapira is applicable to the system of modified Mishra et al. as they both share characteristics and capabilities, namely, they are directed to recommendations to a user of a computer system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching compatible persons for relationships as disclosed by modified Mishra et al. to include the family recommendations as taught by Shapira. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mishra et al. in order to receive advice from those that know things about a user that may not be disclosed (see col. 1, lines 27-55 of Shapira).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,320,734 to Mishra et al. in view of U.S. Patent Application Publication No. 2017/0039204 to Blanchflower et al.
With regards to claim 21, Mishra et al. teaches identifying the set of information, but fails to explicitly teach an expiration of a predefined period of time. However, Blanchflower et al. teaches preventing the friend from viewing the set of information via the recommendation interface after the expiration of the predefined period of time comprises at least one of: preventing the friend from accessing the recommendation interface; removing one or more elements from the recommendation interface; or preventing the friend from logging into the discovery service of the social networking system (paragraph [0015], “An example method disclosed herein involves analyzing a social media post on a social media profile, determining a characteristic of the social media post, and setting an expiration time at which the social media post is to be removed from the social network interface based on the characteristic.”; paragraph [0017], “As used herein, an expiration time associated with a 
This part of Blanchflower is applicable to the system of modified Mishra et al. as they both share characteristics and capabilities, namely, they are directed to sharing data between two users of a computer system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching compatible persons for relationships as disclosed by modified Mishra et al. to include the expiring invitations as taught by Blanchflower. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mishra et al. in order to limit information that may no longer be relevant by determining appropriate expiration times for the social media posts (see paragraph [0013] of Blanchflower).
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./
Examiner, Art Unit 3629                  

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624